 In the Matterof AMERICAN STEEL FOUNDRIES, EMPLOYERandPAT-TERN MAKERS'LEAGUE OF NORTH AMERICA, AFL, PETITIONERCaseNo. 14-RC-659.-Decided July 6,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held in St.Louis, Missouri,on April 19, 1949, before Glenn L. Moller, hearingofficer.Thehearing officer's rulings made at the hearing are freefrom prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, United Steelworkers of Am-erica, CIO, are labor organizations claiming to represent employeesof the Employer.3.The question concerning representation :The Employer and the Intervenor contend that an existing con-tract between them constitutes a bar to this proceeding.The Em-ployer has recognized the Intervenor, or its predecessor, as the col-lective bargaining representative of its production and maintenanceemployees since 1937, and for the past 7 years the parties have enteredinto a series of multiple-plant 1 contracts for such employees.Thecurrentcontract, as did previous ones, excludes among various craftgroups, the wood pattern makers at six plants 2 and the metal patternmakers atone plant.3This contract was executed on May 9, 1947, andhad aJune 1, 1949, termination date.Pursuant to a wage reopeningIThese plantsare locatedat GraniteCity (the onlyplant involved in this case),East St.Louis, and Galesburg,Illinois;Hammond and East Chicago,Indiana ;Alliance,Ohio ;Verona, Pennsylvania,and Newark,New Jersey.Althoughit appearsthat the Employeroperates a ninth plant,the recorddoes not disclose its location.We assume, for the pur-poses of thisdecision, that the Intervenor's contract is company-wide, and subject to theusual rules applicable in multiple-plant situations.2GraniteCity, EastSt. Louis, Hammond,East Chicago,Alliance,and Verona.Alliance.85 N. L. R. B., No. 7.19857829-50----vol. 85-3 20DECISIONS OF NATIONALLABOR RELATIONS BOARDprovision, the Employer and the Intervenor executed a supplementalagreement on August 11, 1948.This agreement, however, not onlyadjusted wage rates but also extended the termination date to June1, 1950.The petition in this case, requesting a unit of all employeesin the metal pattern department of the Granite City plant, was filedon March 17, 1949.The Employer and the Intervenor argue that the supplementalagreement of August 11, 1948, was entered into in good faith for thepurpose of stabilizing wages at a time when no adverse representationclaim was pending, and that the petition in this case should be dis-missed because it was not filed within a reasonable time after August11, 1948.They do not deny that there was a premature extension ofthe original contract, but urge that the familiar Board practice ofrefusing to treat a prematurely extended contract as a bar toa repre-sentation proceeding should not be applied in this case.We do notagree.The premature extension doctrine is necessary to preserve toemployees the right to challenge the representative status of an in-cumbent union at predictable and reasonable intervals, and we see noreason to amend this principle as suggested here.4As the petitionwas filed before the contract's original expiration date, which has nowpassed, the contract cannot operate as a bar in this casesWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :In its petition, the Petitioner requested a unit of all employeesin the metal pattern department of the Granite City plants TheEmployer and the Intervenor contend that these employees are nottrue craftsmen, and therefore ought not to be severed from the pro-duction and maintenance unit now represented by the Intervenor.The work done in the metal pattern department of the Granite Cityplant consists, essentially, of the preparation of metal. patterns, neces-4 SeeMatter ofCelanese Corporationof America,83 N. L. R. B. 103;Matter of UnitedStates Finishing Company,79 N. L.R. B..699; andMatter of Blair..Limestone Company,70 N. L.R. B. 689.5Matter ofRepublic Steel Corporation,84 N. L.R. B. 483,issued June23, 1949.6At the hearing, withoutobjection,the Petitionerorally amendedthe petitionto includeemployees in thewoodpattern department.For some years the Petitioner has been thecontract representative,on a noncertified basis, of a six-plant unitof patternmakers,includingthe wood patternmakers at Granite City.The Petitioner stated thatit amendedthe petition in.order to obtain the benefit of a Board certification for the wood pattern-makers.However, asthe amendmentcovers a group of employees who are but a part of themultiple-plantunit,we herebydismiss the petition as to them. SeeMatterof PoultryProducersof Central California,78 N. L. R. B. 1067;Matterof Standard Brands, Inc.,75 N. L. R. B. 394. AMERICAN STEEL FOUNDRIES21sary for repetitive production, from the wood patterns created by thewood patternmakers.The work is done with machine and hand tools,but the department does not contain all the machine tools needed in acompletely equipped metal pattern department.Some of the machinework, therefore, is done in the machine shop, which adjoins the metalpattern department.The employees in the metal pattern departmentvary in skill from top pattern craftsmen to apprentices.Their ratesof pay are among the highest in the plant, and are almost identicalwith those received by the machinists.7Although there is no fixedapprenticeship requirement in the metal pattern department, there arepresently 2 employees in the department serving a 4-year apprentice-ship.There are approximately 40 employees in the metal patterndepartment; of these, 5 have served pattern making apprenticeships,and at least 5 others have served other craft apprenticeships.The 2pattern making departments are 300 yards apart, in separate build-ings, but both are supervised by the general pattern foreman.Serv-ing under the latter are foremen for each of the departments.The Board has uniformly considered patternmakers among thevery highest skilled of all craftsmen, and has consistently found suchemployees to constitute a craft group entitled to separate representationdespite a history of collective bargaining on a more comprehensivebasis.8While it is true that the record in this case reveals that theemployees in the metal pattern department do not exercise the wholegamut of skills within the patternmakers' craft, they neverthelessperform the usual functions of patternmakers engaged in the makingand finishing of metal patterns.We find that the employees in themetal pattern department constitute a craft group, and that they may,if they so desire, constitute a separate unit not withstanding their pre-vious inclusion in a broader unit.°Under established Board principles, craft severance should be co-extensive with an established multiple-plant unit.10The Petitionerhas, for many years, represented many, but not all, of the Employer'spatternmakers, and for 6 years it has negotiated multiple-plant con-tracts covering wood patternmakers at six of the Employer's plants,including Granite City.11The metal patternmakers of the Allianceplant are also included in the current contract,12 but the metal pattern-4The machinists constitute a separate unit,excluded from the Intervenor's production andmaintenance unit, and are represented by another labor organization.8Matter of Standard Stoker Company,Inc.,77 N.L. R. B. 1369 ;Matter of WestinghouseElectric Corporation,75 N. L. R. B..638; andMatter of General Electric Company,58N. L. R. B. 57.9 SeeMatter of American Chain andCableCompany,Inc.,77 N.L. R. B. 850.10Matter of AmericanViscoseCorporation,79 N. L. R. B. 958;Matter of T. C. King PipeCompany, etal., 74 N.L. R. B. 468.11The other five plants are : East St.Louis, Hammond,East Chicago,Alliance,and Verona.1REffective for 2 years from June 1, 1948. 22DECISIONS OF NATIONAL LABORRELATIONS BOARDmakers at East St. Louis and Granite City are presently a part of theproduction and maintenance units at those plants.There are no metalpatternmakers at the other three plants covered by the Petitioner'scontract.Although the record does not disclose whether there areany metal patternmakers at the Newark plant, it is clear that allpatternmakers at that plant are included in the production andmaintenance unit of the Intervenor's contract.As some metal pat-ternmakers are already in the Petitioner's contract unit, we see noobjection to the separate severance of the metal patternmakers atGranite City from the production and maintenance unit.Accordingly, we shall direct that an election be held among all,employees 18 in the metal pattern department of the Employer's Gran-ite City, Illinois, plant, excluding all other employees, and supervisorsas defined in the Act. If a majority of these employees select thePetitioner as their bargaining representative, they may be repre-sented by the Petitioner for the purposes of collective bargaining asa part of the unit of patternmakers it currently represents. If a ma-jority of the employees vote against the Petitioner, we shall dismissthe petition.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4. above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by Pattern Makers League of North America,AFL.13The laborer,who is an unskilled maintenance employee,is excluded from the unit inaccordance with the agreement of the parties.14As the Intervenor has not effected compliance with the filing requirements of the Act, itwill not be accorded a place on the ballot.